Exhibit 10.1

STIFEL FINANCIAL CORP.

2001 INCENTIVE STOCK PLAN

(2018 RESTATEMENT)

1. Background and Purpose. Stifel Financial Corp. (the “Corporation”) adopted
the Stifel Financial Corp. 2001 Incentive Stock Plan (the “ISP”) at its annual
stockholder meeting in 2001 and has amended it from time to time, with the
consent of the Corporation’s stockholders, most recently in 2016. The
Corporation adopted the Equity Incentive Plan for Non-Employee Directors (the
“EIP”) at its annual shareholder meeting in 2000, and has amended it from time
to time, with the consent of the Corporation’s stockholders, most recently in
2016. The Corporation now wishes to have a single equity incentive plan for key
employees, directors, officers and consultants and has amended and restated the
ISP into this 2001 Incentive Stock Plan (2018 Restatement) (as it may be further
amended from time to time, the “Plan”). The purpose of the Plan is to encourage
key employees, directors, officers and consultants of the Corporation as may be
designated in the manner set forth in this Plan, to be granted benefits of the
kind set forth in this Plan on a basis mutually advantageous with the
Corporation and thus provide an incentive for such recipients to continue to
contribute to the success of the Corporation and align the with the interests of
the stockholders of the Corporation.

2. Administration. The Plan shall be administered by the Board of Directors of
the Corporation or the Compensation Committee of the Board of Directors (the
“Administrator”).

The authority to select persons eligible to participate in the Plan, to grant
benefits in accordance with the Plan, and to establish the timing, pricing,
amount and other terms and conditions of such grants (which need not be uniform
with respect to the various participants or with respect to different grants to
the same participant), may be exercised by the Administrator in its sole
discretion, or by any member of the Compensation Committee of the Board of
Directors upon a specific recommendation from the Executive Committee of Stifel,
Nicolaus & Company, Incorporated.

Subject to the provisions of the Plan, the Administrator shall have exclusive
authority to interpret and administer the Plan, to establish appropriate rules
relating to the Plan, to delegate some or all of its authority under the Plan
and to take all such steps and make all such determinations in connection with
the Plan and the benefits granted pursuant to the Plan as it may deem necessary
or advisable.

The Board of Directors in its discretion may delegate and assign specified
duties and authority of the Administrator to any other committee and retain the
other duties and authority of the Administrator to itself.

3. Shares Reserved Under the Plan. Subject to the provisions of Section 12
(relating to adjustment for changes in capital stock), the Plan shall reserve
for issuance under the Plan an aggregate of 24,525,000 shares of common stock,
$0.15 par value per share (the “Common Stock”) of the Corporation (the “Initial
Reserve”), which may be authorized but unissued or treasury shares including
shares reacquired by the Corporation such as shares purchased in the open market
or in private transactions. However, subject to Section 12 (relating to
adjustment for changes in capital stock), 900,000 shares of Common Stock in the
Initial Reserve shall be reserved only for participants who are non-employee
directors and no other portion of the reserve shall be utilized for such
non-employee directors (the “Directors’ Reserve”). For clarity, each of the
Initial Reserve and the Directors’ Reserve shall be inclusive of prior
utilization under the ISP and ESP, respectively, such that no additional shares
shall be reserved under the Plan as under the ISP and ESP.

As used in this Section 3, the term “Plan Maximum” shall refer to the number of
shares of Common Stock of the Corporation that are available for grant of awards
pursuant to the Plan with respect to the Initial Reserve or Directors’ Reserve,
as applicable. Stock underlying outstanding options, stock appreciation rights,
or performance awards will reduce the Plan Maximum while such options, stock
appreciation rights or performance

 

1



--------------------------------------------------------------------------------

awards are outstanding. Shares underlying expired, canceled or forfeited
options, stock appreciation rights or performance awards shall be added back to
the Plan Maximum. When the exercise price of stock options is paid by delivery
of shares of Common Stock, or if the Administrator approves the withholding of
shares from a distribution in payment of the exercise price or tax withholding
obligations relating to any award, the Plan Maximum shall be reduced by the net
(rather than the gross) number of shares issued pursuant to such award,
regardless of the number of shares surrendered or withheld in payment. If the
Administrator approves the payment of cash to an optionee equal to the
difference between the fair market value and the exercise price of stock subject
to an option, or if a stock appreciation right is exercised for cash or a
performance or other award is paid in cash, the Plan Maximum shall be increased
by the number of shares with respect to which such payment is applicable.
Restricted stock issued pursuant to the Plan will reduce the Plan Maximum while
outstanding even while subject to restrictions. Shares of restricted stock shall
be added back to the Plan Maximum if such restricted stock is forfeited or is
returned to the Corporation as part of a restructuring of benefits granted
pursuant to the Plan or otherwise. When shares of Common Stock are transferred
in satisfaction of a stock unit, the Plan Maximum shall be reduced by the net
(rather than the gross) number of shares issued, regardless of the number of
shares withheld in payment of tax withholding obligations. For purposes of
applying the foregoing, awards granted under the ISP or EIP shall be treated as
if they were granted under this Plan.

4. Participants. Participants will consist of such officers, directors,
employees and consultants of the Corporation or any designated subsidiary as the
Administrator in its sole discretion shall determine. Designation of a
participant in any year shall not require the Administrator to designate such
person to receive a benefit in any other year or to receive the same type or
amount of benefit as granted to the participant in any other year or as granted
to any other participant in any year. The Administrator shall consider such
factors as it deems pertinent in selecting participants and in determining the
type and amount of their respective benefits.

5. Types of Benefits. The following benefits may be granted under the Plan:
(a) stock appreciation rights (“SARs”); (b) restricted stock (“Restricted
Stock”); (c) performance awards (“Performance Awards”); (d) incentive stock
options (“ISOs”); (e) nonqualified stock options (“NQSOs”); and (f) Stock Units,
all as described below. In all events, the per-share exercise or purchase price
of any SARs, ISOs or NQSOs granted under the Plan shall not be less than 100% of
the fair market value of a share of Common Stock on the date of grant of the
award, provided that the per-share exercise price of any ISOs granted to
individuals described in Code Section 422(b)(6) (relating to certain 10%
shareholders) shall not be less than 110% of the fair market value of a share of
Common Stock on the date of grant of the option.

6. Stock Appreciation Rights. A SAR is the right to receive all or a portion of
the difference between the fair market value of a share of Common Stock at the
time of exercise of the SAR and the exercise price of the SAR established by the
Administrator, subject to such terms and conditions set forth in a SAR agreement
as may be established by the Administrator in its sole discretion. At the
discretion of the Administrator, SARs may be exercised: (a) in lieu of exercise
of an option, (b) in conjunction with the exercise of an option, (c) upon lapse
of an option, (d) independent of an option or (e) each of the above in
connection with a previously awarded option under the Plan. If the option
referred to in (a), (b) or (c) above qualified as an ISO pursuant to Section 422
of the Code, the related SAR shall comply with the applicable provisions of the
Code and the regulations issued thereunder. At the time of grant, the
Administrator may establish, in its sole discretion, a maximum amount per share
which will be payable upon exercise of a SAR, and may impose conditions on
exercise of a SAR. At the discretion of the Administrator, payment for SARs may
be made in cash or shares of Common Stock of the Corporation, or in a
combination thereof. SARs will be exercisable not later than ten years after the
date they are granted and will expire in accordance with the terms established
by the Administrator.

7. Restricted Stock. Restricted Stock is Common Stock of the Corporation issued
or transferred under the Plan (other than upon exercise of stock options or as
Performance Awards) at any purchase price less than the fair market value
thereof on the date of issuance or transfer, or as a bonus, subject to such
terms and conditions

 

2



--------------------------------------------------------------------------------

set forth in a Restricted Stock agreement as may be established by the
Administrator in its sole discretion. In the case of any Restricted Stock:

(a) The purchase price, if any, will be determined by the Administrator.

(b) The period of restriction shall be established by the Administrator for any
grants of Restricted Stock;

(c) Restricted Stock may be subject to (i) restrictions on the sale or other
disposition thereof; (ii) rights of the Corporation to reacquire such Restricted
Stock at the purchase price, if any, originally paid therefor upon termination
of the employee’s employment or the participant’s service to the Corporation or
its subsidiaries within specified periods; (iii) representation by the
participant that he or she intends to acquire Restricted Stock for investment
and not for resale; and (iv) such other restrictions, conditions and terms as
the Administrator deems appropriate.

(d) The participant shall be entitled to all dividends paid with respect to
Restricted Stock during the period of restriction and shall not be required to
return any such dividends to the Corporation in the event of the forfeiture of
the Restricted Stock.

(e) The participant shall be entitled to vote the Restricted Stock during the
period of restriction.

(f) The Administrator shall determine whether Restricted Stock is to be
delivered to the participant with an appropriate legend imprinted on the
certificate or if the shares are to be issued in the name of a nominee or
deposited in escrow pending removal of the restrictions.

8. Performance Awards. Performance Awards are Common Stock of the Corporation,
monetary units or some combination thereof, to be issued without any payment
therefor, in the event that certain performance goals established by the
Administrator are achieved over a period of time designated by the
Administrator, but not in any event more than five years. The goals established
by the Administrator may include return on average total capital employed,
earnings per share, increases in share price or such other goals as may be
established by the Administrator. In the event the minimum corporate goal is not
achieved at the conclusion of the period, no payment shall be made to the
participant. Actual payment of the award earned shall be in cash or in Common
Stock of the Corporation or in a combination of both, as the Administrator in
its sole discretion determines. If Common Stock of the Corporation is used, the
participant shall not have the right to vote and receive dividends until the
goals are achieved and the actual shares are issued.

9. Incentive Stock Options. ISOs are stock options issued to employees to
purchase shares of Common Stock at not less than 100% of the fair market value
of the shares on the date the option is granted, subject to such terms and
conditions set forth in an option agreement as may be established by the
Administrator in its sole discretion that conform to the requirements of
Section 422 of the Code. Said purchase price may be paid: (a) by check or (b),
in the discretion of the Administrator, by the delivery of shares of Common
Stock of the Corporation owned by the participant, or (c), in the discretion of
the Administrator, by a combination of any of the foregoing, in the manner
provided in the option agreement. The aggregate fair market value (determined as
of the time an option is granted) of the stock with respect to which ISOs are
exercisable for the first time by an optionee during any calendar year (under
all option plans of the Corporation and its subsidiary corporations) shall not
exceed $100,000 (and any options granted in excess of this amount will be
NQSOs).

10. Nonqualified Stock Options. NQSOs are nonqualified stock options to purchase
shares of Common Stock at purchase prices established by the Administrator on
the date the options are granted, subject to such terms and conditions set forth
in an option agreement as may be established by the Administrator in its sole
discretion. The purchase price may be paid: (a) by check or (b), in the
discretion of the Administrator, by the delivery of shares of Common Stock of
the Corporation owned by the participant, or simply by delivering to the
participant upon exercise of the option only the net number of shares of Common
Stock with a value equal to the difference between the fair market value of the
shares subject to the option and the exercise price of the option, or (c), in
the discretion of the Administrator, by a combination of any of the foregoing,
in the manner provided in

 

3



--------------------------------------------------------------------------------

the option agreement. NQSOs granted after the date of stockholder approval of
the Plan shall be exercisable no later than ten years after the date they are
granted.

11. Stock Units. A Stock Unit represents the right to receive a share of Common
Stock from the Corporation at a designated time in the future, subject to such
terms and conditions set forth in a Stock Unit agreement as may be established
by the Administrator in its sole discretion. At the sole discretion of the
Administrator, a Stock Unit may be paid in cash or shares of Common Stock, or a
combination thereof. The participant generally does not have the rights of a
stockholder until receipt of the Common Stock. The Administrator may in its
discretion provide for payments in cash, or adjustment in the number of Stock
Units, equivalent to the dividends the participant would have received if the
participant had been the owner of shares of Common Stock instead of the Stock
Units.

12. Adjustment Provisions.

(a) If the Corporation shall at any time change the number of issued shares of
Common Stock without new consideration to the Corporation (such as by stock
dividends or stock splits) or pay any extraordinary cash dividend on shares of
Common Stock, the total number of shares reserved for issuance under the Plan,
the number of shares covered by each outstanding benefit and/or the exercise
price thereof (if applicable) shall be adjusted so that the aggregate
consideration payable to the Corporation, if any, and the value of each such
benefit shall not be changed. Benefits may also contain provisions for their
continuation or for other equitable adjustments after changes in the Common
Stock resulting from reorganization, sale, merger, consolidation, issuance of
stock rights or warrants, or similar occurrence.

(b) Notwithstanding any other provision of the Plan, and without affecting the
number of shares reserved or available hereunder, the Board of Directors may
authorize the issuance or assumption of benefits in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.

13. Change in Control. In the event of a Change in Control of the Corporation,
as defined below, the vesting of all outstanding SARs, shares of Restricted
Stock, ISOs, NQSOs and Stock Units shall be accelerated only to the extent set
forth in the applicable agreement established by the Administrator in its sole
discretion.

“Change in Control” means:

(a) The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Corporation that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Corporation;

(b) The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Corporation, that together with stock of the
Corporation acquired during the twelve-month period ending on the date of the
most recent acquisition by such person or group, constitutes 30% or more of the
total voting power of the stock of the Corporation;

(c) A majority of the members of the Board of Directors is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors before the date of the
appointment or election;

(d) One person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group) assets from the Corporation that have a
total gross fair market value (determined without regard to any liabilities
associated with such assets) equal to or more than 40% of the total gross fair
market value of all of the assets of the Corporation immediately before such
acquisition or acquisitions.

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be

 

4



--------------------------------------------------------------------------------

considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Corporation.

This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Code.

14. Nontransferability. Each benefit granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution;
provided, however, NQSOs granted under the Plan may be transferred, without
consideration, to a Permitted Transferee (as defined below). Benefits granted
under the Plan shall be exercisable, during the participant’s lifetime, only by
the participant or a Permitted Transferee. In the event of the death of a
participant, exercise or payment shall be made only:

(a) By or to the Permitted Transferee, executor or administrator of the estate
of the deceased participant or the person or persons to whom the deceased
participant’s rights under the benefit shall pass by will or the laws of descent
and distribution; and

(b) To the extent that the deceased participant or the Permitted Transferee, as
the case may be, was entitled thereto at the date of his death.

For purposes of this Section 14, “Permitted Transferee” shall include: (i) one
or more members of the participant’s family, (ii) one or more trusts for the
benefit of the participant and/or one or more members of the participant’s
family, or (iii) one or more partnerships (general or limited), corporations,
limited liability companies or other entities in which the aggregate interests
of the participant and members of the participant’s family exceed 80% of all
interests. For this purpose, the participant’s family shall include only the
participant’s spouse, children and grandchildren.

15. Taxes. The Corporation will be authorized to withhold from any amounts
payable or shares deliverable under the Plan, amounts due under applicable
federal or state income, social security, payroll, withholding or other tax laws
or regulations (and may withhold such greater amount as is permissible under
applicable tax, legal, accounting and other guidance), and to take such other
action as the Administrator may deem advisable to enable the Corporation to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any amounts payable or shares deliverable under the
Plan, and to defer such payment or delivery until indemnified to its
satisfaction in respect of such obligations. This authority shall include
authority to withhold or receive shares or other property and to make cash
payments in respect thereof in satisfaction of such tax obligations, either on a
mandatory or elective basis in the discretion of the Administrator.

16. Tenure. A participant’s right, if any, to continue to serve the Corporation
and its subsidiaries as a director, officer, employee, consultant or otherwise,
shall not be enlarged or otherwise affected by his or her designation as a
participant under the Plan.

17. Duration, Interpretation, Amendment and Termination. No benefit shall be
granted after August 6, 2028. The terms and conditions applicable to any benefit
granted within such period may thereafter be amended or modified by mutual
agreement between the Corporation and the participant or such other person as
may then have an interest therein. Without the prior approval of the
Corporation’s stockholders, the Corporation will not effect a “repricing” (as
defined below) of any stock options or other benefits granted under the terms of
the Plan. For purposes of the immediately preceding sentence, a “repricing”
shall be deemed to mean any of the following actions or any other action having
the same effect: (a) the lowering of the purchase price of an option or other
benefit after it is granted; (b) the canceling of an option or other benefit in
exchange for another option or benefit at a time when the purchase price of the
cancelled option or benefit exceeds the fair market value of the underlying
stock (unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction); (c) the purchase
of an option or other benefit for cash or other consideration at a time when the
purchase price of the purchased option or benefit exceeds the fair market value
of the underlying stock (unless the purchase occurs in connection with a merger,
acquisition, spin-off or other

 

5



--------------------------------------------------------------------------------

similar corporate transaction); or (d) an action that is treated as a repricing
under generally accepted accounting principles. To the extent that any stock
options or other benefits which may be granted within the terms of the Plan
would qualify under present or future laws for tax treatment that is beneficial
to a recipient, then any such beneficial treatment shall be considered within
the intent, purpose and operational purview of the Plan and the discretion of
the Administrator, and to the extent that any such stock options or other
benefits would so qualify within the terms of the Plan, the Administrator shall
have full and complete authority to grant stock options or other benefits that
so qualify (including the authority to grant, simultaneously or otherwise, stock
options or other benefits which do not so qualify) and to prescribe the terms
and conditions (which need not be identical as among recipients) in respect to
the grant or exercise of any such stock option or other benefits under the Plan.

The Board of Directors may amend the Plan from time to time or terminate the
Plan at any time; provided, however, that no amendment of this Plan shall be
made without stockholder approval if stockholder approval is required by law,
regulation, or stock exchange rule. Further, no amendment of the Plan shall,
without approval of the stockholders of the Corporation, (a) increase the total
number of shares which may be issued under the Plan or increase the amount or
type of benefits that may be granted under the Plan; or (b) modify the
requirements as to eligibility for benefits under the Plan. No action authorized
by this paragraph shall reduce the amount of any existing benefit or change the
terms and conditions thereof without the participant’s consent.

18. Effective Date. This 2001 Stifel Financial Corp. Incentive Stock Plan (2018
Restatement) shall become effective as of the date it was adopted by the Board
of Directors of the Corporation, August 7, 2018 (the “Effective Date”), provided
that the issuance or distribution of any shares of Common Stock under this Plan
is subject to approval of this Plan by the Corporation’s stockholders in
accordance with the Corporation’s organizational documents, applicable exchange
listing requirements and applicable law and no such issuance or distribution
shall occur prior to such approval.

 

6